DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered.

Response to Amendment
The amendment filed October 4, 2022 has been entered.  Claims 1, 67 have been amended.  Claims 3-4, 8-9, 11-20, 23-35, 40-49, 53-64, 66, 69, 71-79, 81-82 are canceled.  Currently, claims 1-2, 5-7, 10, 21-22, 36-39, 50-52, 65, 67-68, 70 and 80 are pending for examination.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-7, 10, 21-22, 36-39, 50-52, 65, 67-68, 70 and 80 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 21, 37-38, 52, 65 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Hoffer et al. (US PG Pub 2008/0065184).
Regarding claims 1-2, 5-7, 21, Hoffer et al. discloses a nerve interface device 10 comprising: at least one cuff portion 20 defining a passageway about a cuff axis; a first set of electrodes 61a, 63a, 65a, 67a mounted to face radially inward along an inner face of the at least one cuff portion in a ring (figs. 1-2); a second set of electrodes 62, 64, 66, 68 mounted to face radially inward along an inner face of the at least one cuff portion in a ring (fig. 1) spaced apart from the first ring in the direction of the cuff axis (fig. 2); a plurality of pairs of electrodes (“tripolar configurations”), each of the pairs of electrodes includes an electrode of the first set of electrodes aligned with one of the electrodes of the second set to define a plurality of distinct electrical channels 71-74 configured for stimulating a nerve along a length of the nerve, including: a first pair of electrical electrodes 61a, 62 and a second pair of electrical electrodes 63a, 64 spaced apart from the first pair of electrodes circumferentially on the at least one cuff portion ([0059]) in an assembled position in which the at least one cuff portion forms at least part of the passageway configured for receiving a nerve along a cuff axis passing through the passageway (fig. 1), wherein the second pair of electrodes is independently electrically operable relative to the first pair of electrodes ([0023]), and wherein each one of the plurality of pairs of electrodes is electrically isolated (“ridges”) from the other pairs of electrodes ([0017]) such that each pair of electrodes can be stimulated independently from one another (“electrode channel 71, 72, 73, 74” [0059]).
Regarding claims 37-38, 52, 65, Hoffer et al. discloses a nerve stimulation system, non-transitory computer-readable storage medium, and method comprising: a first nerve interface device according to claim 1 (see above); and a stimulation device (“neuromuscular system”) arranged to generate an electrical signal; wherein the stimulation device is arranged for electrical communication with the first pair of electrodes of the first nerve interface device, to provide the electrical signal to the first pair of electrodes of the nerve interface device ([0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 22, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer et al. (US PG Pub 2008/0065184).
Regarding claim 10, Hoffer et al. does not expressly disclose a maximum number of electrodes in each set is half a circumference of the nerve divided by an average diameter of the fascicles within the nerve.  This limitation appears to be a matter of design choice, as the specification states the calculation can be rounded up or down ([0044]), and further adjusted depending on the size of the area of nerve controlling the physiological function of interest ([0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffer et al. to try selecting a number of electrodes in the manner described since it is a matter of design choice, would not appear to alter the overall operation of the device, and the results of selecting the number of electrodes would have been reasonably predictable.
Regarding claim 22, Hoffer et al. does not expressly disclose the surface length of each electrode of the first pair of electrodes is between 0.05mm and 3mm.  This limitation appears to be a matter of design choice, as the specification states the electrode can be between 0.5mm and 2mm in length and between 0.05mm and 2mm in width, the width of each electrode can be selected based on the diameter of a nerve fascicle or on the diameters of a group of nerve fascicles ([0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffer et al. to try selecting a length of between 0.05mm and 3mm since it is a matter of design choice, would not appear to alter the overall operation of the device, and the results of selecting this electrode width would have been reasonably predictable.
Regarding claim 36, Hoffer et al. does not expressly disclose cathode and anode electrodes, but does teach an embodiment where a first set is one type of electrode and the second set is another type of electrode and paired such that the electrodes are in bi-polar configurations ([0061]), commonly known to comprise an anodic and cathodic electrode.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffer et al. to use anodic and cathodic electrodes to create a first set and a second set as they are a known electrode type for delivering stimulation to yield predictable results.

Claims 39, 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer et al. (US PG Pub 2008/0065184) in view of Ben Ezra et al. (US PG Pub 2014/0046407).
Regarding claim 39, Hoffer et al. does not expressly disclose wherein the electrical signal has at least one of a frequency of 1Hz-50Hz; a predetermined pulse width; a current amplitude of 100ma-2000mA; a current of 500µm; a frequency of 1Hz-50Hz; or a bipolar pulse form.   Ben Ezra et al. teaches it is known in the art for a nerve cuff to deliver these parameters ([1852], [1854], [1856]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffer et al. and select the claimed parameters as taught by Ben Ezra et al. as they are well known in the art to be typical parameters for delivering via a nerve cuff, is a matter of design choice, would not appear to alter the overall operation of the device, and the results of such an assignment would have been reasonably predictable.
Regarding claims 50-51, Hoffer et al. does not expressly disclose a physiological sensor arranged to detect physiological activity in a subject and a comparison module arranged to detect a relationship between the electrical signal and the physiological activity.  Ben Ezra et al. teaches a physiological sensor arranged to detect physiological activity in a subject; and a comparison module arranged to detect a relationship between the electrical signal and the physiological activity ([0749]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffer et al. to include the physiological sensor and the comparison module as taught by Ben Ezra et al. in order to sense physiological activity and synchronize the delivery of electrical nerve stimulation with features of the physiological activity ([0749]).

Claims 67-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer et al. (US PG Pub 2008/0065184) in view of Rosenbluth et al. (US PG Pub 2015/0321000).
Regarding claim 67-68, Regarding claim 67, Hoffer et al. discloses an implantable system ([0042]) for at least one of stimulating or monitoring activity in a nerve, comprising: at least one nerve interface device 10 configured to, in use, to apply an electrical signal to at least one nerve fiber of a subject, the nerve interface device comprising: at least one cuff portion 20 defining a passageway about a cuff axis; a first set of electrodes 61a, 63a, 65a, 67a mounted to face radially inward along an inner face of the at least one cuff portion in a ring (figs. 1-2); a second set of electrodes 62, 64, 66, 68 mounted to face radially inward along an inner face of the at least one cuff portion in a ring (fig. 1) spaced apart from the first ring (fig. 2); and a plurality of pairs of electrodes (“tripolar configurations”), each of the pairs of electrodes includes an electrode of the first set of electrodes aligned with one of the electrodes of the second set to define a plurality of distinct electrical channels 71-74 configured for stimulating a nerve along a length of the nerve fiber; a signal generator configured to generate a signal to be delivered to the at least one nerve fiber by a first pair of electrodes to modulate neural activity within the at least one nerve fiber ([0042]). Hoffer et al. does not expressly disclose a control sub-system configured to cause the signal generator to deliver the signal to the first pair of electrodes based upon a detection of neural activity of the at least one nerve fiber.  Rosenbluth et al. teaches it is well known in the art for electrodes on a nerve cuff to be selected based on a closed-loop control system where detection of neural activity of the nerve is relied upon ([0197]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffer et al. to select which electrodes to deliver signals to the nerve based upon detection of neural activity as taught by Rosenbluth et al. in order to an optimal effect from stimulation of the nerve (“The device enables… systematic adjustment of the stimulation parameters to achieve an optimal tremor reduction” [0197]).

Claims 70, 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer et al. (US PG Pub 2008/0065184) in view of Rosenbluth et al. (US PG Pub 2015/0321000) as applied to claims 67-68 above, and further in view of Ben Ezra et al. (US PG Pub 2014/0046407) and Soltis et al. (US PG Pub 2013/0005169).
Regarding claims 70, 80, Hoffer et al. does not expressly disclose a first nerve interface device and a second nerve interface device in the manner claimed.  Ben Ezra et al. teaches a first cuff interface device and a second cuff interface device used together ([1969]) and detecting nerve activity to determine a relationship between the electrical signal and the physiological activity ([0749]).  Soltis et al. teach it is known in the art to program nerve interface devices such that one is for stimulation and one is for sensing ([0037]; fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffer et al. to try using two nerve interface devices at the same time as taught by Ben Ezra et al. since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art,  and the first nerve interface device being programmed to stimulate the nerve fiber and the second nerve interface device being programmed to sense electrical signals in the nerve fiber as taught by Soltis et al. in order to better monitor the physiological signal and synchronize the delivery of electrical nerve stimulation with features of the physiological signal, and since such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Triantis et al. (WO 2008/142027) discloses a first set of electrodes 36 mounted in a ring around a first circumference of at least one cuff portion, and a second set of electrodes 38 mounted in a ring around a second circumference of at least one cuff portion, the second set of electrodes spaced apart from the first circumference in the direction of the cuff axis passing through a passageway (fig. 3), each of the electrodes being individually controllable.  Triantis et al. further states that a rotating dipole may be created by simultaneously applying voltage to a first pair of electrodes such as 100, 102, and then rotated repeatedly activating similar opposing pairs of segments, segment by segment.
Hoffer (US PG Pub 2016/0367816) discloses a transvascular nerve stimulation cuff similar to a nerve cuff but “inside out” ([0132]) where pairs of electrodes are created from sets of electrodes in the manner claimed by the applicant ([0136], fig. c-e).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792